Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/20/2021.
Application Priority
3. Acknowledgment is made of applicant's claim for foreign priority (as indicated on the Application Data sheet dated 01/20/2021) based on an application filed in Japan on 07/30/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/028403 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b)  and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-15 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Hollman (US 2003/0042921 A1).

    PNG
    media_image1.png
    683
    419
    media_image1.png
    Greyscale
Regarding independent claim 1, Hollman (US 2003/0042921 A1) teaches, a semiconductor inspection device comprising: a vacuum chamber (element 26, figure 2, paragraph [0051]); 
a sample table (element 268, figure 10B) which is disposed in the vacuum chamber and on which a sample (element 118, figure 5D, side view 15D) is placed (paragraph [0132]); 
an electron optical system disposed such that an electron beam is emitted from above the sample (electron microscope 12, paragraph [0051]); 
a plurality of probe units connected to an external device disposed outside the vacuum chamber via a coaxial cable (A plurality of probes 24 consisting of element 256 are thus used for conveying electrical test signals, and are positionable on the surface of the specimen 50 or 118 with motorized manipulators 18-23 (paragraph [0060]); A feedthrough is provided on the vacuum chamber 26 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
for coupling electrical signals, (e.g., via a computer bus 28), from the computer 
    PNG
    media_image3.png
    9
    274
    media_image3.png
    Greyscale
UMC connections (paragraph [0057]).
and an electrode (element 269, figure 10B) provided on or in the vicinity of the sample table (element 268, figure 10B), 

    PNG
    media_image4.png
    395
    425
    media_image4.png
    Greyscale
wherein the probe unit (element 256, figure 14) includes a measurement probe (element 386, figure 14) configured to come into contact with the sample (probe 256 as shown in figure 14 which constitutes the probe tip 412 is a needle-like conductor which, when inserted into the aperture 410, makes electrical contact with inner conductor 404 thereby electrically connecting the tip 412 to signal line 386 shown connecting to DUT 118 in figure 5D), 
a GND terminal configured to come into contact with the electrode (see element 382, figure 14), and a probe holder (element 275, figure 14) configured to hold the measurement probe and the GND terminal (figure 14), connect a signal 
    PNG
    media_image3.png
    9
    274
    media_image3.png
    Greyscale
in figure 14 contacts the DUT 118 which is placed on central conductive element 268 as described in paragraph [0132], [0134]), the GND terminal comes into contact with the electrode (see figures 10A and 14, connections of element 275; Additional details of the probe connections and wiring are shown for example in figures 14 and 16 and described in paragraphs [0153], [0161], [0166], and [0167] especially FIG. 14 further shows how these triaxial and coaxial configurations compliment the configuration of the entire probe station 100 and assist in conducting low current/low voltage probing with minimal amounts of noise by showing how the DUT 118 is surrounded, (e.g., above, below, and around), by a triaxial arrangement or coaxial arrangement). 
Hollman also explains how the probes 256 and/or 590 can be setup and wired in a variety of ways, preferably with either a triaxial configuration or a coaxial configuration. In the typical triaxial configuration, shown in FIGS. 14 and 16, a triaxial lead (or cable) 275 is connected to the probe lead connector 388 so that the outer, intermediate and inner lines 382, 384 and 386 are electrically connected to the outer, intermediate and inner conductors 400, 402 and 404 of the probe 256. In the typical tri axial configuration, the outermost conductor and line, 400 and 382, are coupled to ground (or grounded), the intermediate conductor and line 402 and 384 are coupled to a guard signal, and the innermost conductor and line 404 and 386 are coupled to the center line signal. FIG. 14 further shows how this triaxial configuration compliments the triaxial 

Regarding dependent claim 2, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.


Regarding dependent claim 3, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.
Hollman further teaches, wherein the electrode has a circular shape (element 269, figure 10B), and the sample table (element 268) is disposed on a sample table receiver (element 270) provided on the electrode (element 269) (please see figure 14, paragraph [0132]).

Regarding dependent claim 4, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.
Hollman further teaches, wherein a contact surface of the electrode with the GND terminal is provided on a part of an edge of the sample table and faces each other (please see figure 10C and its description), and the measurement probe (probes 256 which constitute connection to element 386, figure 14) of the probe unit is brought into contact with the sample in a direction in which the contact surface is disposed on the sample table (probes 256 are brought down to come in contact with the contact surface as shown in figures 5D and 14)).

Regarding dependent claim 5, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.


Regarding dependent claim 6, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 5.
Hollman further teaches, wherein the GND terminal is a combination of a plurality of plate-shaped metal wires (please see figures 10A, 14, 19 and their description in paragraphs [0138], [0153], [0167]).

Regarding dependent claim 7, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 5.
Hollman further teaches, wherein a part of the GND terminal which comes into contact with the electrode has an arc shape (the phrase arc is being interpreted as bent shape; please see figures 10A, 14, 19 and their description in paragraphs [0138], [0153], [0167]).

Regarding dependent claim 8, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.
Hollman further teaches, wherein the probe holder (element 275, figure 14) includes a connector portion (element 388, figure 14) configured to connect the signal line of the coaxial cable and the measurement probe, and the connector portion has a coaxial structure (figure 16, paragraph [0161]).

Regarding dependent claim 9, Hollman (US 2003/0042921 A1) teaches the semiconductor inspection device according to claim 1.
Hollman further teaches, wherein the coaxial cable is a tri-axial cable, and the probe holder connects an intermediate conductor and a GND line of the tri-axial cable to the GND terminal (paragraph [0166], In the typical triaxial configuration, the outermost conductor and line, 400 and 382, are coupled to ground (or grounded), the intermediate conductor and line 402 and 384 are coupled to a guard signal, and the innermost conductor and line 404 and 386 are coupled to the center line signal).


    PNG
    media_image1.png
    683
    419
    media_image1.png
    Greyscale
Regarding independent claim 10, Hollman (US 2003/0042921 A1) teaches,  A probe unit (plurality of probes 24 consisting of element 256, figures 3A and 14) configured to bring a measurement probe (element 256 which is connected to element 386, figure 14)  into contact with a sample (probe 256 as shown in figure 14 which constitutes the probe tip 412 is a needle-like conductor which, when inserted into the aperture 410, makes electrical contact with inner conductor 404 thereby electrically connecting the tip 412 to signal line 386, paragraph [0166]; A plurality of probes 24 or element 256 are thus used for conveying electrical test signals, and are positionable on the surface of the specimen 50 or element 118 with motorized manipulators 18-23 (paragraph [0060]) placed on a 

    PNG
    media_image3.png
    9
    274
    media_image3.png
    Greyscale
a probe holder (element 275, figure 14) including a connector portion (element 388, figure 14) configured to connect a signal line of a coaxial cable and the measurement probe (figures 14 and 16, paragraphs [0153], [0161]); and a GND terminal configured to come into contact with an electrode (see element 269, figures 10A and figure 10B) provided on or in the vicinity of the sample table (element 268, figure 10B, see figures 10A and 14, connections of element 275), 

    PNG
    media_image3.png
    9
    274
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    395
    425
    media_image4.png
    Greyscale
wherein the GND terminal (see element 382, figure 14, paragraph [0154]) is attached to the probe holder so that the GND terminal comes into contact with the electrode ([0132], [0134] when the measurement probe comes into contact with the sample (probe 256 which is connected to element 386 as shown in figure 14 contacts the DUT 118 which is placed on central conductive element 268 as described in paragraph [0132]; Also see figures 10A and 14, connections of element 275; Additional details of the probe connections and wiring are shown for example in figures 14 and 16 and described in paragraphs [0153], [0161], [0166], and [0167] especially FIG. 14 further shows how these triaxial and coaxial configurations compliment the  
Hollman also explains how the probes 256 and/or 590 can be setup and wired in a variety of ways, preferably with either a triaxial configuration or a coaxial configuration. In the typical triaxial configuration, shown in FIGS. 14 and 16, a triaxial lead (or cable) 275 is connected to the probe lead connector 388 so that the outer, intermediate and inner lines 382, 384 and 386 are electrically connected to the outer, intermediate and inner conductors 400, 402 and 404 of the probe 256. In the typical tri axial configuration, the outermost conductor and line, 400 and 382, are coupled to ground (or grounded), the intermediate conductor and line 402 and 384 are coupled to a guard signal, and the innermost conductor and line 404 and 386 are coupled to the center line signal. FIG. 14 further shows how this triaxial configuration compliments the triaxial configuration of the entire probe station 100 and assists in conducting low current/low voltage probing with minimal amounts of noise by showing how the DUT 118 is surrounded, (e.g., above, below, and around), by a triaxial arrangement. For example, below the DUT 118 is chuck 260 having first conductive element 261 coupled to the signal line, second conductive element 262 connected to the guard line, and third conductive element 264 connected lo ground . Above the DUT 118, are probes 256, which have outer conductors 400 connected to ground, intermediate conductors 402 connected to the guard line, and inner conductors 404 connected to the signal line. Around the entire probe assembly 106 is second chamber 182 and lower portion 226 of microscope 104 (or alternatively shutter 218) which may be coupled to the guard signal, and are themselves surrounded by first chamber 108 and upper and intermediate portions 222 and 224 

Regarding dependent claim 11, Hollman (US 2003/0042921 A1) teaches the probe unit according to claim 10. 
Hollman further teaches, wherein the GND terminal is a plate-shaped metal wire having a stepped shape (please see figures 10A, 14, 19, their description in paragraphs [0138], [0153], and [0167]).

Regarding dependent claim 12, Hollman (US 2003/0042921 A1) teaches the probe unit according to claim 11. 
Hollman further teaches, wherein the GND terminal is a combination of a plurality of plate-shaped metal wires (please see figures 10A, 14, 19, their description in paragraphs [0138], [0153], and [0167]).
Regarding dependent claim 13, Hollman (US 2003/0042921 A1) teaches the probe unit according to claim 11. 
Hollman further teaches, wherein a part of the GND terminal which comes into contact with the electrode has an arc shape (the phrase arc is being interpreted as bent shape; please see figures 10A, 14, 19 and their description in paragraphs [0138], [0153], [0167]).

Regarding dependent claim 14, Hollman (US 2003/0042921 A1) teaches the probe unit according to claim 10. 
Hollman further teaches, wherein the connector portion has a coaxial structure (figure 16, paragraph [0161]).

Regarding dependent claim 15, Hollman (US 2003/0042921 A1) teaches the probe unit according to claim 10. 
Hollman further teaches, wherein the coaxial cable is a tri-axial cable, and the probe holder connects an intermediate conductor and a GND line of the tri-axial cable to the GND terminal (paragraph [0166], In the typical triaxial configuration, the outermost conductor and line, 400 and 382, are coupled to ground (or grounded), the intermediate conductor and line 402 and 384 are coupled to a guard signal, and the innermost conductor and line 404 and 386 are coupled to the center line signal).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858